El Juez Presidente Señoe Del Tobo,
emitió la opinión del tribunal.
El 10 de junio de 1933 se presentó la demanda origen de este pleito en la Corte de Distrito de San Juan reclamando al demandado $9,929.51, con más las costas y los gastos y honorarios de abogado.
Cinco días después compareció el demandado y manifestó a la corte que el mismo día de radicada la demanda el de-mandante obtuvo una orden sobre aseguramiento de senten-cia a virtud de la cual se le embargó una casa y que deseaba levantar dicho embargo a cuyo efecto le pedía que fijara la fianza correspondiente. Se allanó condicionalmente el de-mandante y la corte ordenó el levantamiento solicitado previa prestación de una fianza por una suma igual a la reclamada en la demanda.
.Así las cosas, el demandado, el 20 de junio de 1933, pidió el traslado del pleito a la Corte de Distrito de Ponee porque en Ponce era que residía y donde hacía negocios y tenía su oficina principal. Invocó los artículos 81 y 82 del Código de Enjuiciamiento Civil. La moción aparece jurada por Elias López que no es el demandado ni su abogado.
A la página 18 de la transcripción se encuentra el si-guiente
*401“Affidavit de .m¡ÉRitos. — Comparece Donald R. Dexter, Abo-gado del demandado, y expone bajo juramento: que es mayor de edad, abogado y residente en San Juan, Puerto Rico; que con fecha 20 de junio de 1933 radicó una moción de traslado y que refirién-dose a dicha moción el demandado ha relatado entera y fielmente el caso a su abogado; que el demandado tiene una buena y sustancial defensa en los méritos a la demanda del demandante, como í& informa su abogado y verdaderamente cree ser cierto; y que el abogado que declara presta este juramento por envolver éste una cuestión legal y residir el demandado fuera del distrito, en Ponee, P. R. — San Juan, Puerto Rico, junio 30, 1933.- — (Fdo.) Donald R. Dexter, Abogado del Demandado. — Jurado y suscrito ante mí por Donald R. Dexter, hoy día 30 de junio de 1933 en San Juan, Puerto Rico, a quien conozco personalmente.- — (Fdo.) Héctor González Bia-bes, Secretario Corte Distrito. — Copia recibida hoy día 30 de junio de 1933.— (Fdo.) Enrique Rincón, Abogado del demandante.”
A la página 19 hay un escrito de excepciones previas a la demanda fechado el 3 de julio de 1933 y notificado en igual fecha al abogado del demandante.
A la.página 20 figura una moción de eliminación fechada y notificada al abogado del demandante el 30 de junio, 1933.
Y a la página 21 y siguientes una “Moción de traslado enmendada” fechada el 3 de julio, 1933, y jurada por el de-mandado en persona en Ponce el 1 de julio, 1933, y una orden de la corte de septiembre 18, 1933, aprobando la estipulación de las partes sometiendo a su consideración y resolución la moción de traslado, que decidió finalmente ocho días después. En su resolución narra la corte lo ocurrido hasta ese mo-mento y termina como sigue:
“Por lo expuesto aparece claramente que cuando el demandado presentó su moción de traslado enmendada en 3 de julio de 1933, ya se había personado en autos y sometido a la jurisdicción y compe-tencia de la Corte. Arts. 77 y 82 del Código de Enjuiciamiento Civil; U. S. Casualty Co. vs. Méndez, 38 D.P.R. 995; Buxó vs. Borinquen Sugar Co., 19 D.P.R. 360.”
En el caso de U. S. Casualty Co. v. Méndez, 38 D.P.R. 995, citado por la corte se resolvió, copiando del resumen:
“Un demandado que comparece ante una corte a solicitar el le-*402vantamiento de un embargo efectuado sobre bienes de su propiedad, renuncia a su derecho a insistir en el traslado del pleito al radicar más tarde moción en tal sentido.”
Si esa jurisprudencia fuera aplicable, la sumisión del de-mandado no podría discutirse, pero no lo es a virtud de lo dispuesto posteriormente por el legislador al enmendar en 1933 el artículo 77 del Código de Enjuiciamiento Civil en la siguiente forma:
“Artículo 77. — Se entenderá hecha la sumisión:
**####*
“3. Por el demandado en el hecho de hacer, después de perso-nado en los autos, cualquier*a gestión que no sea la de pedir, que el juicio se celebre en la corte correspondiente o, que se suspenda o le-vante el embargo que se hubiere decretado; ...” Leyes de 1933, p. 213. Itálicas nuestras.
La enmienda estaba vigente al resolverse la moción de traslado. No lo estaba es cierto al solicitarse el levanta-miento del embargo, pero ello no importa por tratarse de una regla de procedimiento de aplicación inmediata, de acuerdo con la doctrina establecida en los casos de Iglesia Católica Apostólica Romana en Puerto Rico vs. El Pueblo, 7 D.P.R. 358; Cintrón et al. vs. Banco Territorial y Agrícola, 15 D.P.R. 507; Brenes vs. A. Hartman & Co., 17 D.P.R. 598; y Arbona Hermanos vs. H. C. Christianson, 26 D.P.R. 284.
 El otro caso en que funda su resolución la Corte de Distrito de San Juan, Buxó v. Borinquen Sugar Co., 19 D.P.R. 360 ha sido expresamente revocado en cuanto al ex-tremo en controversia — cuándo y cómo debe solicitarse el traslado — por el de Manescau v. Corte de Distrito, 46 D.P.R. 136.
La jurisprudencia a aplicar es la establecida en el caso de Ramos v. Lloverás, 36 D.P.R. 685, a saber:
“Si se interpretan las palabras ‘al tiempo de contestar o excep-cionar la demanda’ de acuerdo con el espíritu y objeto de la dis-posición que estamos considerando como que quieren decir ‘en el momento o antes de contestar o excepcionar,’ entonces la conclusión *403a que llegó el comisionado codificador de California es una cuestión de poca monta. Pero las palabras ‘comparece y’ contenidas en la disposición anterior eran y son significativas, ya que indican la in-tención predominante en las mentes de los primeros legisladores — no obstante el desaliño con que fueron expresadas — a saber, al tiempo de la primera comparecencia de un demandado, ya fuere mediante contestación, excepción previa, o en cualquier otra forma. Ninguno de los casos citados combate la idea de un límite de tiempo y de una renuncia como el principio fundamental de .la restricción estatutaria sobre el derecho del demandado, que de lo contrario es absoluto, a solicitar el traslado del juicio; y la mayoría de las decisiones, en tanto en cuanto se inclinan hacia una u otra dirección, tienden a sostener esa teoría.”
- ■••-rfj
Y aplicándola a los hechos de este caso encontramos que la primera gestión que hizo el demandado que puede tomarse en consideración a los efectos del traslado fué solicitar éste el 20 de junio de 1933 por medio de una moción cuyo jura-mento puede admitirse que no era suficiente.
La segunda fué el 30 de junio de 1933 para archivar una moción eliminatoria y un affidavit de méritos suficiente en relación con la moción de traslado.
Bien puede sostenerse así que el acto comenzado a reali-zar el 20 de junio de 1933 terminó de realizarse en propia forma diez días después al archivarse el affidavit de méritos y la moción eliminatoria. Entre el 20 y el 30 de junio nin-gún acto llevó a efecto el demandado que implicara su sumi-sión a la Corte de Distrito de San Juan. La reclamación del fuero de su domicilio fué, pues, su primera gestión en el liti-gio acompañada, al quedar perfeccionada, de una moción eliminatoria.
En su consecuencia, sin necesidad de entrar a considerar la “Moción de traslado enmendada” presentada el 3 de julio siguiente acompañada de un escrito de excepciones previas, el derecho del demandado al traslado surge claro de su pri-mera moción y debió en tal virtud reconocerse por la corte.
En su alegato sostiene el demandante que la competencia de la Corte de Distrito de San Juan es evidente si se *404toma en consideración lo dispuesto en el artículo 78 del Código de Enjuiciamiento Civil, a saber:
“Artículo 78. — La residencia legal de los comerciantes ¡si todo lo que concierna a actos y contratos mercantiles, y sus consecuen-cias, será el pueblo donde tuvieren el centro de sus operaciones co-merciales. Los que tuvieren establecimientos mercantiles a su cargo en diferentes distritos judiciales, podrán ser demandados por accio-nes personales en aquél en que tuvieren el principal establecimiento, o en el que se hubieren obligado, a elección del demandante.”
Y es evidente, alega, porque teniendo el demandado otro establecimiento en San Juan, fué en San Juan que se obligó para con el demandante.
El precepto invocado es de origen español. Equivale al artículo 65 de la antigua Ley de Enjuiciamiento Civil. Para decidir si es aplicable en la forma que sostiene el deman-dante, es necesario examinar la demanda. En ella se describe al demandado como “propietario, vecino de Ponce, P. E>. y dedicado al comercio, que explota bajo la denominación de P. Gavilán & Co.,” diciéndose además que “dicho deman-dado, también haciendo negocios a nombre de P. Gavilán & Co. tiene otra casa de negocios establecida en esta ciudad de San Juan, calle Tanca No. 9, para la compraventa de muebles de acero y material para oficinas.” Se alega en-tonces el contrato celebrado entre demandante y demandado a virtud del cual el demandante quedó al frente de la casa de San Juan mediante el pago de ciertos sueldo y comisión, contrato que fué luego renovado y ampliado por otro que se inserta en la demanda y que comienza así:
“Con esta fecha y de acuerdo con el balance practicado en la sucursal de P. Gavilán & Co. radicada en Tanca No. 9 en San Juan, Puerto Rico, de cuya jefatura o administración cesa el Sr. Andrés Ojeda, abren nuevos libros a instancias de ambas partes (F. Gavi-lán y Andrés Ojeda) para que dicho Sr. Andrés Ojeda continúe los mismos negocios que en dicha sucursal de San Juan, P. R. bajo las siguientes nuevas condiciones: — 1.—La casa principal de P. Ga-vilán & Co., de Ponce. .
*405La cantidad cuyo cobro se reclama es la consecuencia de las violaciones del contrato que el demandante atribuye al demandado.
Pin ninguna parte de la demanda consta alegado dónde fue que se obligaron las partes al celebrar el primer contrato. El que se transcribe en ella está fechado y firmado en Ponce por ambos contratantes. Nada se alega que se prescribiera expresamente sobre el tribunal al que deberían someterse los conflictos o reclamaciones que pudieran surgir.
Siendo ello así, no constando que el demandado se obli-gara en San Juan, pudiendo más bien deducirse de la propia demanda, que se obligó en Ponce, no cabe la elección y debe ser demandado en su residencia legal que está en Ponce por ser esa cuidad el centro de sus operaciones comerciales, el lugar en que tiene su establecimiento principal.
No es éste el caso de una persona que hubiera contratado en San Juan con la sucursal de P. G-avilán & Co. y tuviera que establecer una reclamación contra F. Gavilán & Co. Aquí el demandante contrató en Ponce para ponerse al frente del negocio de San -Juan, siendo Ponce en tal virtud el sitio del contrato, el lugar donde ambas partes se obligaron.
La cuestión es interesante y nos hemos visto obligados a estudiarla por nosotros mismos pues no fué considerada por la corte de distrito, ni tratada por el apelante, limitándose el apelado a suscitarla partiendo de la base de la aplicabili-dad del artículo 78 del Código de Enjuiciamiento Civil en su última, parte. Manresa en sus Comentarios a la Ley de En-juiciamiento Civil nada dice especialmente sobre el artículo 65 y la jurisprudencia de la Corte Suprema de España in-terpretándolo que hemos consultado no lo ha sido en casos iguales al presente.

Por virtud de todo lo expuesto, debe revocarse la resolu-ción apelada y el caso devolverse a la Corte de Distrito de San Juan para ser trasladado a la del distrito de Ponce.

Los Jueces Asociados Señores Wolf y Aldrey disintieron.*